Citation Nr: 1811461	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-11 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.  He died in June 2007; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the case now lies with Milwaukee Pension Management Center.

The appellant testified before the undersigned at a September 2015 Video Conference hearing.  The hearing transcript is of record.  

In September 2016, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran died in June 2007, due to chronic renal failure, chronic obstructive pulmonary disease (COPD) and hypertension.

2.  Neither chronic renal failure, COPD nor hypertension was present during active duty or for years thereafter, and none of the disabilities was etiologically related to the Veteran's active military service. 

3.  The Veteran did not have congestive heart failure, ischemic heart disease or diabetes mellitus (DM).

4.  At the time of his death, the Veteran was service connected for PTSD, rated as 50 percent disabling.

5.  The Veteran's service-connected PTSD, did not play a material causal role in his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 C.F.R. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran/claimant "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Board remanded the appeal in September 2016, so that proper VCAA notice could be sent to the appellant.  The notice was sent in February 2017.  Furthermore, the appellant was afforded the opportunity to submit additional evidence as well as testify at a Board hearing, which was held in September 2015.  Neither the information of record nor the contentions of the appellant suggest that additional pertinent information or evidence can be obtained in this case through further assistance from VA.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
 ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension and DM, to a degree of at least 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

As the appellant's claim is based, in part, on herbicide exposure during service in Vietnam, the provisions of 38 U.S.C. § 1116(a) (2012) and 38 C.F.R. § 3.309(e) (2017) are applicable.  Such provisions provide for presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or more within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C. § 1116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991, and (B) all other sound medical and scientific information and analyses available to the Secretary. In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.§ 1116(b)(2). 

The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 
An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C. § 1116(b)(3).

Hypertensive heart disease is not among the diseases specified in 38 U.S.C. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of hypertensive heart disease in humans.  See 38 C.F.R. § 3.309(e).  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, in this case the Board is obligated to fully consider the appellant's claim on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.5 (2017). 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2017). 

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2017). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2017); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

The certificate of death indicates that the Veteran died in June 2007.  The immediate cause of death was certified to be chronic renal failure, due to or as a consequence of COPD and hypertension.

The appellant does not contend, and the record does not show, that the Veteran's chronic renal failure, COPD or hypertension was incurred in service.  In this regard, service treatment records do not contain evidence of kidney problems, COPD or any other respiratory disability, or elevated blood pressure or hypertension during active duty or at the time of the Veteran's discharge from service.  Furthermore, hypertension may not be presumed incurred during active military service, as there is no evidence that the Veteran manifested hypertension to a degree of at least 10 percent disabling within one year after his active military service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Also, the record does not contain a medical opinion linking the Veteran's fatal chronic renal failure, COPD or hypertension to his military service.

The appellant initially asserted that although it was not listed on his death certificate, the Veteran suffered from congestive heart failure or ischemic heart disease, as well as diabetes mellitus (DM) (elevated blood sugar), during his lifetime, and each of these diseases, which were all related to his exposure to Agent Orange during his active duty service in Vietnam, contributed to his death.  

Because the Veteran served in Vietnam, his exposure to herbicides is presumed.  
38 C.F.R. § 3.307(a)(6)(iii).  Presumptive service connection is warranted for ischemic heart disease and DM, for a veteran who was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.309(e) (2017).  However, the medical evidence of record does not show that the Veteran was ever diagnosed with ischemic heart disease or DM at any time prior to his death.  See treatment records from the VA Medical Center (VAMC) in New Orleans, Houston and Seattle, private treatment records from Touro and June 2011 VA ischemic heart disease examination report.

The only heart condition the Veteran was diagnosed with was hypertensive heart disease.  There is no evidence of a diagnosis of any other heart disability, including ischemic heart disease failure, during or after service.  See treatment records from the VA Medical Center (VAMC) in New Orleans, Houston and Seattle, private treatment records from Touro and June 2011 VA ischemic heart disease examination report.  

Whether service connection is claimed on direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, while the appellant has reported a history of ischemic heart disease, congestive heart failure and DM, there is no confirmation in the evidence that the Veteran ever had ischemic heart disease, congestive heart failure or DM.  In the absence of proof of the disability, there is no valid claim of service connection. 

In light of the absence of any competent evidence of ischemic heart disease, congestive heart failure or DM, the claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

VA regulations do not provide for presumptive service connection, based on Agent Orange exposure, for hypertensive heart disease.  See 38 C.F.R. § 3.309(e) (2017).  The appellant could, nonetheless, establish service connection with evidence of direct incurrence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, the record does not show that the Veteran's hypertensive heart disease was incurred in service.  In this regard, service treatment records do not contain evidence of hypertensive heart disease, or any other heart disability, during active duty or at the time of the Veteran's discharge from service.  Post-service treatment records show that the Veteran was diagnosed with hypertensive heart disease several years after his discharge.  Furthermore, hypertensive heart disease may not be presumed incurred during active military service, as there is no evidence that the Veteran was diagnosed with hypertensive heart disease to a degree of at least 10 percent disabling within one year after his active military service.  See 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Also, the record does not contain a medical opinion linking the Veteran's hypertensive heart disease to his military service.

It would require medical expertise to say that the hypertensive heart disease, identified long after service, is the result of exposure to herbicides in service, or otherwise related to service.  The appellant, as a layperson, is not qualified to render an opinion concerning the medical cause of the Veteran's heart condition.  
38 C.F.R. § 3.159(a)(1), (2) (2017).  Indeed the statutory scheme discussed above envisions that the link between a disease and herbicide exposure is established by scientific or medical evidence.  See 38 U.S.C. § 1116.

More recently, the appellant has alleged that the Veteran's hypertension, which contributed to his death, was aggravated by his service-connected posttraumatic stress disorder (PTSD), and that, therefore, his PTSD was also a contributory cause of his death.  Specifically, she claims that his high blood pressure was due to his PTSD because when the Veteran experienced anxiety from his PTSD, his blood pressure would rise.  See March 2017 statement from the appellant.  The Veteran was service connected for PTSD at the time of his death.  However, PTSD is not listed as a main or contributory cause of death on his death certificate.  

Furthermore, the Board finds that there is no evidence of record which shows a relationship between the Veteran's service-connected PTSD and the cause of his death.  At the time of his death, the veteran's PTSD was evaluated as 50 percent disabling.  The Veteran submitted a statement in April 2003, alleging that his PTSD kept his "pressure high," and may have even caused his hypertension.  He also stated that he wanted to file a claim for individual unemployability.  See April 2003 statement from the Veteran.  However, he did not indicate that his PTSD was the sole reason for his claimed inability to work.  In fact, he noted several other non-service-connected conditions, including his kidney problems and hypertension, that were related to his claimed unemployability, and that he was already receiving Social Security Administration disability benefits for.  See id.  However, there is no medical evidence of record showing that the Veteran's PTSD had actually increased in severity prior to his death, and no evidence of record to show that the Veteran was totally and permanently disabled due to his service-connected disability alone.  
Moreover, the evidence of record does not show that the Veteran's PTSD contributed to any of the disabilities that caused his death, including his hypertension.  In this regard, a May 2004 VA examiner opined that although stress has been implicated as a mechanism contribution to or aggravating hypertension, there is no evidence in medical literature linking stress as a cause of severe sustained hypertension.  Therefore, the claim that PTSD may have caused the Veteran's hypertension and that in turn caused his kidney disease cannot be supported by the current state of medical knowledge.  See May 2004 VA Compensation and Pension Note.

In response to the appellant's claim, a June 2017 VA examiner reviewed the Veteran's records and rendered an opinion on the relationship between the Veteran's service-connected PTSD and the cause of his death.  The examiner opined that it is less likely than not that the Veteran's PTSD contributed to death in a substantial/material manner - that it had a causal connection to death.  In rendering a rationale, the examiner noted that while broadly, there are a myriad of behaviors and such, which may be correlated with or pose as a potential risk factor for any given medical condition, this is not the same as having established a causal relationship such that one can separate out one amongst dozens of such factors to opine that it caused death in a manner consistent with the statutes governing these determinations.  Further, even if such research did exist in this case (PTSD causing the identified immediate causes of death) there would still need to be veteran-specific evidence of record that this research applies to this particular Veteran.  In this case, there is no medical literature establishing a causal relationship between PTSD and chronic renal failure, COPD and hypertension.  Lastly, the examiner noted that when such a nexus does exist, it is often evident through the review
of mental health and medical records.  These records often either make explicit the causal nature of PTSD to these conditions or they make it clear that the PTSD is viewed as clearly and grossly aggravating these medical conditions beyond their natural progression, such that death is expedited.  In such cases medical professionals will have routine referrals to mental health foregrounding this, as it is their medical contention at the time that they cannot stave off death or treat the condition due to PTSD.  No such records were identified for this Veteran.  See June 2017 VA examination report.

There is no other competent evidence of record indicating that the Veteran's service-connected PTSD caused or contributed to his death, or caused an increase in the severity of any of the medical problems which did cause his death, including his hypertension.  Accordingly, the Board must conclude that the preponderance of the evidence is against the appellant's claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


